OPINION — AG — THE OKLAHOMA STATE REGENTS OF HIGHER EDUCATION HAVE NO AUTHORITY TO CLOSE OR OTHERWISE TERMINATE THE OPERATIONS OF A STATE INSTITUTION OF HIGHER EDUCATION, UNLESS DIRECTED TO DO SO BY LAW ENACTED BY THE LEGISLATURE. THE OKLAHOMA STATE REGENTS OF HIGHER EDUCATION HAVE NO AUTHORITY TO ESTABLISH A BRANCH CAMPUS OF AN EXISTING STATE INSTITUTION OF HIGHER EDUCATION WITHOUT PRIOR LEGISLATIVE APPROVAL. CITE: OPINION NO. 79-031, 70 O.S. 1971 3206 [70-3206]  70 O.S. 1971 3208 [70-3208], 70 O.S. 1971 4201 [70-4201], 70 O.S. 1971 4401 [70-4401], ARTICLE XIIIA, SECTION 2, ARTICLE XIIIA, SECTION 1, ARTICLE XIIIA, SECTION 2 (POWERS AND DUTIES) (JOHN F. PERCIVAL) ** SEE: OPINION NO. 94-503 (1994) **